Citation Nr: 0704363	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-39 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the reduction in the rating assigned for the 
veteran's service-connected status post total right hip 
replacement due to rheumatoid arthritis from 60 percent to 30 
percent, effective August 1, 2005, was proper.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran had active service from March 1947 to March 1967.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2005 rating decision from the 
Winston-Salem, North Carolina, Regional Office (RO).  Appeal 
to the Board was perfected.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection was originally granted for rheumatoid 
arthritis of the right hip with a 60 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5002-5250, 
effective December 21, 1992.  See August 1993 rating 
decision.  A 60 percent evaluation is the minimum rating 
assigned under Diagnostic Code 5250, which also provides 
ratings of 70 and 90 percent for intermediate and unfavorable 
ankylosis of the hip, respectively.  

The veteran filed a claim for TDIU in October 2003, which the 
RO also considered as a claim for increased evaluation of his 
right hip disability.  The disability was recharacterized as 
status post total hip replacement due to rheumatoid arthritis 
because a December 2003 VA compensation and pension (C&P) 
examination report indicated that the veteran had undergone 
total hip replacement surgery in 1993; the 60 percent 
evaluation was continued.  See February 2004 rating decision.  
In a January 2005 rating decision, the RO proposed to reduce 
the 60 percent evaluation to 30 percent.  The evaluation was 
subsequently decreased to 30 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002-5054, effective August 1, 
2005.  See May 2005 rating decision.  

38 C.F.R. § 4.71a, Diagnostic Code 5054 provides the criteria 
for hip replacement (prosthesis).  The minimum rating 
provided under this diagnostic code is 30 percent.  A 50 
percent rating is assigned for moderately severe residuals of 
weakness, pain or limitation of motion.  Markedly severe 
residual weakness, pain or limitation of motion following 
implantation of prosthesis merits a 70 percent evaluation.  A 
90 percent evaluation is assigned following implantation of 
prosthesis with painful motion or weakness such as to require 
the use of crutches, and a 100 percent evaluation is to be 
assigned for prosthetic replacement of the head of the femur 
or of the acetabulum for one year following implantation of a 
prosthesis.  Despite the fact that the RO was aware of the 
veteran's 1993 total right hip replacement surgery, a total 
disability rating has never been assigned.  The Board finds 
that the RO should explain why a 100 percent disability 
rating was not implemented for the year following the 
veteran's right hip replacement surgery.  

Review of the evidence of record reveals that although x-ray 
records from the VA Medical Center (VAMC) in Durham, North 
Carolina dated prior to 2003 have been associated with the 
claims folder, no treatment records between 1993 and 2003 
have been obtained.  In that vein, the Board notes that the 
record is devoid of evidence indicating where and when during 
the year 1993 the veteran's total hip replacement surgery 
took place.  The RO should obtain treatment records from all 
VA facilities from which the veteran obtained treatment and 
associate them with the claims folder.  The RO should also 
obtain the records associated with the veteran's total right 
hip replacement surgery, after clarifying where this 
procedure took place and obtaining and necessary consent and 
authorization for release of records.  

In light of the fact that the propriety of the reduction in 
the rating assigned for the veteran's service-connected 
status post total right hip replacement due to rheumatoid 
arthritis is being remanded and may have a material effect on 
the claim for TDIU, due process requires the RO to undertake 
the actions required by the remand before reconsidering the 
matter of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from 1993 to 2003.  This request 
should be directed to the outpatient 
clinic in Winston-Salem and the VA 
Medical Centers in Durham and Salisbury.  
These facilities should indicate whether 
any of these requested records cannot be 
obtained.  

2.  Determine where the veteran's total 
right hip replacement surgery was 
performed and obtain all pertinent 
records.  If necessary, request 
authorization from the veteran for the 
release of those records.  

3.  Clarify why the veteran was not 
awarded a 100 percent disability rating 
for the year following his total right 
hip replacement surgery.  

4.  Reconsider the matter of a TDIU after 
the above instructions have been 
completed and the propriety of the 
reduction has been reconsidered.

5.  Following completion of the 
foregoing, readjudicate the claims.  If 
the decision is adverse to the veteran, 
issue an updated supplemental statement 
of the case (SSOC) and give the veteran 
an appropriate amount of time to respond 
to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. W. Greenstreet
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



